Title: From Thomas Jefferson to Thomas McKean, 17 January 1804
From: Jefferson, Thomas
To: McKean, Thomas


               
                  Dear Sir 
                  Washington Jan. 17. 1804.
               
               I have duly recieved your favor of the 8th. but the act of ratification which it announces, is not yet come to hand. no doubt it is on it’s way. that great opposition is and will be made by federalists to this amendment is certain. they know that if it prevails, neither a Presidt. or Vice President can ever be made but by the fair vote of the majority of the nation, of which they are not. that either their opposition to the principle of discrimination now, or their advocation of it formerly was on party, not moral motives, they cannot deny. consequently they fix for themselves the place in the scale of moral rectitude to which they are entitled. I am a friend to the discriminating principle; and for a reason more than others have, inasmuch as the discriminated vote of my constituents will express unequivocally the verdict they wish to pass on my conduct. the abominable slanders of my political enemies have obliged me to call for that verdict from my country in the only way it can be obtained, and if obtained it will be my sufficient voucher to the rest of the world & to posterity and leave me free to seek, at a definite time, the repose I sincerely wished to have retired to now. I suffer myself to make no enquiries as to the persons who are to be placed on the rolls of competition for the public favor. respect for myself as well as for the public requires that I should be the silent & passive subject of their consideration.—we are now at work on a territorial division & government for Louisiana. it will probably be a small improvement of our former territorial governments, or first grade of government. the act proposes to give them an assembly of Notables, selected by the Governor from the principal characters of the territory. this will, I think, be a better legislature than the former territorial one, & will not be a greater departure from sound principle.  Accept my friendly salutations & assurances of high respect & consideration.
               
                  Th: Jefferson 
               
            